Exhibit 10.6 GUARANTY This GUARANTY, dated as of (this “ Guaranty ”), is made by each of the undersigned (each a “ Guarantor ”, and collectively, the “ Guarantors ”), in favor of Hudson Bay Master Fund Ltd, in its capacity as collateral agent (in such capacity, the “ Collateral Agent ” as hereinafter further defined) for the “Buyers” party to the Securities Purchase Agreement (each as defined below). W I T N E S S E T H : WHEREAS, Helios and Matheson Analytics Inc., a Delaware corporation (the “ Company ”), and each party listed as a “ Buyer ” on the Schedule of Buyers attached thereto (collectively, the “ Buyers ”) are parties to the Securities Purchase Agreement, dated as of February , 2017 (as amended, restated, extended, replaced or otherwise modified from time to time, the “ Securities Purchase Agreement ”), pursuant to which the Company shall be required to sell, and the Buyers shall purchase or have the right to purchase, the “Notes” issued pursuant thereto (as such Notes may be amended, restated, extended, replaced or otherwise modified from time to time in accordance with the terms thereof, collectively, the “ Notes ”); WHEREAS, the Securities Purchase Agreement requires that the Guarantors execute and deliver to the Collateral Agent, (i) a guaranty guaranteeing all of the obligations of the Company under the Securities Purchase Agreement, the Notes and the other Transaction Documents (as defined below); and (ii) a Security and Pledge Agreement, dated as of February , 2017, granting the Collateral Agent a lien on and security interest in all of their assets and properties (the “ Security Agreement ”); and WHEREAS, each Guarantor has determined that the execution, delivery and performance of this Guaranty directly benefits, and is in the best interest of, such Guarantor. NOW, THEREFORE, in consideration of the premises and the agreements herein and in order to induce the Buyers to perform under the Securities Purchase Agreement, each Guarantor hereby agrees with each Buyer as follows: SECTION 1. Definitions . Reference is hereby made to the Securities Purchase Agreement and the Notes for a statement of the terms thereof. All terms used in this Guaranty and the recitals hereto which are defined in the Securities Purchase Agreement or the Notes, and which are not otherwise defined herein shall have the same meanings herein as set forth therein. In addition, the following terms when used in the Guaranty shall have the meanings set forth below: “ Bankruptcy Code ” means Chapter 11 of Title 11 of the United States Code, 11 U.S.C §§ 101 et seq. (or other applicable bankruptcy, insolvency or similar laws). “ Business Day ” means any day other than Saturday, Sunday or other day on which commercial banks in New York City are authorized or required by law to remain closed. “ Buyer ” or “ Buyers ” shall have the meaning set forth in the recitals hereto. “ Capital Stock ” means (i) with respect to any Person that is a corporation, any and all shares, interests, participations or other equivalents (however designated and whether or not voting) of corporate stock (including, without limitation, any warrants, options, rights or other securities exercisable or convertible into equity interests or securities of such Person), and (ii) with respect to any Person that is not a corporation, any and all partnership, membership or other equity interests of such Person. “Collateral” means all assets and properties of the Company and each Guarantor, wherever located and whether now or hereafter existing and whether now owned or hereafter acquired, of every kind and description, tangible or intangible, including, without limitation, the collateral described in Section 2 of the Security Agreement. “ Collateral Agent ” shall have the meaning set forth in the recitals hereto. “ Company ” shall have the meaning set forth in the recitals hereto. “ Governmental Authority ” means any nation or government, any Federal, state, city, town, municipality, county, local, foreign or other political subdivision thereof or thereto and any department, commission, board, bureau, instrumentality, agency or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government. “ Guaranteed Obligations ” shall have the meaning set forth in Section 2 of this Guaranty. “ Guarantor ” or “ Guarantors ” shall have the meaning set forth in the recitals hereto. “ Indemnified Party ” shall have the meaning set forth in Section 13(a) of this Guaranty “ Insolvency Proceeding ” means any proceeding commenced by or against any Person under any provision of the Bankruptcy Code or under any other bankruptcy or insolvency law, assignments for the benefit of creditors, formal or informal moratoria, compositions, or extensions generally with creditors, or proceedings seeking reorganization, arrangement, or other similar relief. “ Notes ” shall have the meaning set forth in the recitals hereto. “ Obligations ” shall have the meaning set forth in Section 3 of the Security Agreement. “ Other Taxes ” shall have the meaning set forth in Section 12(a)(iv) of this Guaranty. “ Paid in Full” or “Payment in Full ” means the indefeasible payment in full in cash of all of the Guaranteed Obligations. “ Person ” means an individual, corporation, limited liability company, partnership, association, joint-stock company, trust, unincorporated organization, joint venture or other enterprise or entity or Governmental Authority. “ Securities Purchase Agreement ” shall have the meaning set forth in the recitals hereto. 2 “ Security Agreement ” shall have the meaning set forth in the recitals hereto. “
